Citation Nr: 0614908	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the Pittsburgh, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
an increased rating for PTSD, rated 30 percent disabling.  In 
August 2000, the veteran files a notice of disagreement with 
the denial.  In a November 2000 decision review officer's 
decision, he was awarded an increased rating of 50 percent 
for the service-connected PTSD.  The RO notified the veteran 
that this was a complete grant of the benefit.  The Board 
observes, however, that the veteran has never indicated that 
he was satisfied with the rating of 50 percent.  Thus, the 
claim remained open from the appeal of the August 2000 rating 
decision.  See AB v. Brown, 6 Vet.App. 35 (1993).



FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of short-term memory, with 
disturbances of motivation and mood.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
thinking; he does not exhibit such symptoms as  suicidal or 
homicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.   


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in January 2004, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on this element, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of his claim on 
appeal, any question as to the appropriate effective date to 
be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Evaluation of PTSD

Service connection was established for PTSD by Board decision 
of October 1996.  The rating decision of March 1997, 
effectuated the Board's decision and a 30 percent evaluation 
was assigned, effective from July 1992.  In a November 2000 
rating decision, the veteran's rating was increased from 
30 percent to 50 percent, effective January 2000.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of reports 
of a February 2004 VA psychiatric examination, and VA 
outpatient treatment reports from 1999 to 2000 and from 
September 2002 to January 2004 -- it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with no more than the schedular criteria for a 50 percent 
rating throughout the appeal period.  The evidence does not 
support a higher rating for PTSD.

VA outpatient treatment records from 1999 to 2000 show that 
the veteran reported having nightmares on a daily basis and 
flashbacks twice a week.  He stated that he experienced 
increased anxiety when in a crowd.  He also had related that 
he had a depressed mood with appetite disturbance accompanied 
by weight loss.  His GAF score was listed as 55.  Mental 
status examination revealed that he had persistent social 
numbing and avoidance manifested by social isolation.  He had 
increased hyperarousal.  He was irritable and angry.  He 
experienced anhedonia and decreased libido.  

Subsequent medical reports show the presence of moderate 
anxiety symptoms throughout the appeals period.  He also was 
depressed and related that he had long sleeping hours.  He 
was on three different psychotropic medications, and Zoloft, 
was noted to be good for lifting his mood.  During the 
appeals period, the veteran did loose his job.  However, he 
related the loss of his employment to his inability to type 
fast enough and that he indicated was due to his right-sided 
weakness, secondary to his subdural hematoma.  His energy 
level was described as low and he described problems with 
short-term memory loss; however there was no suicidal or 
homicidal ideation, no impulsive behavior or angry outbursts, 
nor did he have any ritualistic or obsessive behavior that 
interfered with his daily routines.  He continued to relate 
that he had nightmares, remained isolated, and had an 
exaggerated startle.  His October 2004 VA examination 
findings related that his chronic PTSD was mild in degree.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as flattened affect, 
moderate anxiety, depression, short-term memory, and 
disturbed mood, as to establish no more than a 50 percent 
schedular evaluation.  The evidence does not show 
deficiencies in most areas due to symptoms such as, illogical 
speech, obsessional rituals, near constant panic or 
depression, impaired impulse control, or suicidal ideation.  
As such, the Board does not consider the disability picture 
presented to warrant a rating higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score has ranged from a high 
of 65 in September 2002 to a low of 50 in January 2004.  The 
50 GAF score is not reflective of the symptomatology reported 
in the medical evidence - including the reports by this 
examiner -- and is more reflective of someone who has 
impairment which reflects suicidal ideation, severe 
obsessional rituals, or serious impairment in social, 
occupational, or school functioning, such as no friends or 
inability to keep a job.  In this case, the veteran does have 
difficulty lately with keeping a job; however, this is, as 
previously stated, attributable to his right-sided weakness, 
secondary to his subdural hematoma, and not his psychiatric 
disability.  He has also had GAF scores of 55 in 2000, 65 in 
September 2002, and 57 and 55 in March 2003.  His most recent 
VA examiner in February 2004 reported a GAF of 62.  These GAF 
scores are reflected of no more than mild to moderate 
symptomatology, in line with the symptoms described in all 
the reports, and supporting no more than a 50 percent rating.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for PTSD in 
excess of 50 percent is not in order.

ORDER

Entitlement to an increased rating for PTSD, in excess of 
50 percent, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


